PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/472,967
Filing Date: 29 Mar 2017
Appellant(s): Ethicon LLC



__________________
Gareth M. Blyth
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant’s arguments filed 11/10/2021 have been fully considered but they are unpersuasive.
	In response to Appellant’s argument regarding claim 25 that:
	Koch or Viola or a combination thereof fails to teach the controller as recited in the claims, specifically the limitation of “wherein said controller is configured to set said second rate based on said monitored clamping load to fire said staples at said set second rate, wherein the magnitude of said set second rate depends on the magnitude of said monitored clamping load”
	In furtherance of this argument appellant states
“the Examiner relies on Koch ‘557, referring to FIG. 2 (reproduced below), for disclosing a surgical stapling instrument 10 including a handle 20, a shaft 30 extending from the handle 20, and an end effector 100. The end effector 100 comprises a cartridge jaw 110, a staple cartridge 130 positioned in the cartridge jaw 110, and a second jaw 102 movable to clamp patient tissue against the staple cartridge 130. The handle 20 comprises a plurality of motors, best seen in FIG. 100 (reproduced below), each of which performing a separate function of the stapling instrument 10. For instance, one motor is operated to close the end effector 100 and another motor is operated to fire the staples from the staple cartridge 130. The control system for controlling these motor-based functions is depicted in FIG. 114, also reproduced below. The Examiner admits that the control system of Koch ‘557 is not the control system recited in Claim 25. That being said, the Examiner looks to the control system of Viola ‘680 for the control system of Claim 25 but, as discussed below, Viola ‘680 does not disclose such a control system”. “FIG. 1 of Viola ‘680, reproduced below, illustrates a stapling instrument 10 comprising a motor-driven drive system that is actuated by a trigger switch 26. When the trigger switch 26 is actuated by a clinician, the drive system advances a firing member distally to close an end effector 16 of the stapling instrument 10. At that point, the control system of the stapling instrument 10 stops the firing drive and begins a count-down before allowing the staple firing stroke to be performed. In fact, FIG. 9 of Viola ‘680, reproduced below, depicts a timer 62 in communication with the control system that displays the count-down to the user. When the count-down is over, the user can depress the trigger switch 26 once again to advance the firing member through the staple firing stroke or, alternatively, the control system can initiate the staple firing stroke automatically. In either event, as explained in Para. [0073] of Viola ‘680, reproduced below, the delay between clamping the tissue and firing the staples allows the clamped patient tissue to settle before itis stapled. In any event, the speed in which the firing member of Viola ‘680 is moved through a second portion of a firing stroke is not dependent on the force, or load, experienced by the firing member during a first portion of the firing stroke, as discussed in greater detail below”.


	The examiner asserts that the controller of Koch discloses in paragraph 0342 and 0337, the motor controller of Koch is capable of monitoring and limiting to a predetermined value using force sensors which provide load monitoring, and the capability that the current drawn by the motor may be indicative of one or more functions such as the speed of the motor or the force exerted by the motor during a surgical operation, 
“[0342] In some forms, the motor controllers 6314a-6314c may be configured as current/force limiting controllers. A current/force limiting controller may be configured to limit a measured value, such as the current delivered to a motor or the force exerted by a motor, to a predetermined value. For example, in one form, a first motor controller 6314a may be configured to limit the force exerted during a clamping operation to a predetermined value. A force sensor may monitor the force provided by a first motor 6318a configured to control a clamping operation of a surgical instrument. When the force value measured by the force sensor matches the predetermined value, the first motor controller 6314a may cease operation of the first motor 6318a. In some forms, a motor controller 6314a-6314c may be configured to monitor the current delivered to a motor 6318a-6318c. The current drawn by the motor 6318a-6318c may be indicative of one or more functions of the motor 6318a-6318c, such as the speed of the motor or the force exerted by the motor during a surgical operation. If the current drawn by the motor 6318a-6318c exceeds a predetermined threshold, the motor controller 6314a-6314c may cease operation of the motor to prevent damage to a patient and to the surgical instrument.”

Koch also discloses having multiple operations which occur sequentially including an initial t.sub.0 which signals a cutting a sealing operation, followed by a clamping operation where time t.sub.1 signals clamping function has been completed, followed by a time t.sub.2 indicating that a stapling and cutting operation should be performed, the controller of Koch is configured to and capable of performing various sensing, monitoring and loading at different time periods, which would have the capacity to have different rates set by this monitored control. 
Koch 557’ [0337] In one form, when the clinician indicates initiation of the cutting and sealing operation, such as, for example, by pressing a button on the handle 20, the master controller 6306 may generate a series of control signals and provide the control signals to one or more motor controllers 6314a-6314c. For example, at time t.sub.0, a cutting and sealing operation may be initiated. The master controller 6306 may generate a first control signal indicating that a clamping function should be performed. The first control signal may be transmitted to a first motor controller 6314a coupled to a first motor 6318a configured to control a clamping motion of the end effector 6302. The first motor controller 6314a may, in turn, provide one or more signals to the first motor 6318a, activating the first motor 6318a to pivot the anvil assembly 190 of the end effector 102 to clamp tissue located between the anvil assembly 190 and the cartridge 130. The master controller 6306 may poll the first motor controller 6314a for a status signal until the first motor controller 6314a indicates the clamping operation has completed. At time t.sub.1, the first motor controller 6314a may provide a signal to the master controller 6306 indicating the clamping function has completed. 
[0338] At time t.sub.2, a second control signal may be transmitted from the master controller 6306 indicating that a stapling and cutting operating should be performed. The second control signal may be sent to a second motor controller 6314b coupled to a second motor 6318b. The second motor 6318b may be configured to control proximal and distal movement of the cutting portion 164 and/or the sled 170 disposed within the end effector 102. A stapling and cutting operation control signal may result in the second motor controller 6314b activating the second motor 6318b to advance the cutting portion 164 and/or the sled 170 in a distal direction causing the staple cartridge 130 to fire and the cutting portion 164 to cut tissue clamped by the anvil assembly 190, as discussed in more detail above. At time t.sub.3, the cutting portion 164 reaches a distal-most point and the second motor controller 6314b may provide a signal to the master controller 6306 indicating that the stapling and cutting operation has completed. The second motor controller 6314b may automatically generate a control signal for the second motor 6318b to reverse the direction of the cutting portion 164 until the cutting portion 164 has been fully retracted. 

	 
What Koch fails to explicitly teach the second rate being dependent on the magnitude of the monitored clamping load, however Viola teaches a controller with speed or rate modulation based on the first rate of clamping which is directly related to the tissue thickness, which then triggers the second rate of the stapling operation based on a rate of time.
Viola 680’:
 [0073] “After the set time period expires, the controller 28 may communicate a second signal to actuate the stapling cartridge 21. Alternatively, the controller 28 may simply modulate the speed of the motor to commence operation at a speed suitable to actuate the stapling cartridge 21 at the end of the desired time period. In still yet another embodiment, the digital display 62 may be configured to initiate counting after commencement of the clamping of tissue and then simply display the time from that point onwards to allow the surgeon to monitor and manually actuate the trigger switch 26 at the expiration of the desired time period. Thereafter, the digital display 62 may simply display or flash the compression time to the surgeon and the exact amount of elapsed time. It is appreciated that the instrument may provide a predetermined delay and then indicate that the instrument is ready to be manually fired, or alternatively the instrument may delay then indicate and then automatically fire”. [0080] Alternatively, controller 28 upon receiving the first signal from the first switch 80 by lead 86 modulates one or more operations of the surgical stapler 10. For example, in response to receiving of the first signal, the controller 28 can control one or more parameters of the surgical stapler 10 including tissue gap, speed of the motor 66, control stroke of the axial drive screw 74, axial drive screw travel distance, rotational rate of the axial drive screw and any combinations thereof.

	Therefore the combination of the Controller of Koch with functions as taught by Viola substantially disclose a controller that is configured to monitor clamping load and set a rate based on the clamping load, as previously asserted the clamping operation is monitored and the force or load of the clamping operation is monitored, to determine if the tissue has been successfully grasped over a set time period, modulating the time coordinates with the speed and timing of the clamping operation, which controls the speed of the firing after the clamping operation is completed, this control of both the clamping operation and the speed of the firing member, as a function of time and a function of the force of the clamping member allows for specific control and rate of the firing member during stages of the stapling operation, therefore teaching a stapling assembly which has a controller configured to perform the function of  “setting said second rate based on said monitored clamping load to fire said staples at said set second rate, wherein the magnitude of said set second rate depends on the magnitude of said monitored clamping load”, further this is a functional limitation in a product claim, and thus a prior art product only needs to be capable of performing the claimed function in order to anticipate the functional limitation see (see In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 









For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.